Breese, J. This is substantially a bill for the specific’ performance of a contract to sell land by the United States, of which we have no jurisdiction. Were the case made out against the United States, and their confederate,- Livingston county, we are short of power to compel the United States to perform our decree. There is no foundation for this bill. The act of Congress of March 3, 1857, confirmed to the several States the swamp and overflowed lands, selected under the act of September 28,1850, and the 2nd of March, 1849, and they are, or will be, patented to the several States. 11 U. S. Statutes at Large, 251. We cannot go behind that act, if we had jurisdiction, and inquire if the complainant had not an equitable right to purchase these lands. If he has been, at the instance of the United States, put to expense in ascertaining the true quality of these lands, doubtless that government, on a proper application, will reimburse him. The judgment of the Circuit Court is affirmed. Judgment affirmed.